Matter of Childs v Board of Educ. of the City Sch. Dist. of the City of N.Y. (2019 NY Slip Op 07543)





Matter of Childs v Board of Educ. of the City Sch. Dist. of the City of N.Y.


2019 NY Slip Op 07543


Decided on October 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2019

Renwick, J.P., Gische, Tom, Gesmer, Moulton, JJ.


10160 101688/17

[*1] In re Euralee Childs, Petitioner-Appellant,
vThe Board of Education of the City School District of the City of New York, et al., Respondents-Respondents.


Giles Law Firm LLC, New York (Joshua Parkhurst of counsel), for appellant.
Georgia M. Pestana, Acting Corporation Counsel, New York (Ashley R. Garman of counsel), for respondents.

Judgment, Supreme Court, New York County (Carol R. Edmead, J.), entered August 20, 2018, denying the petition seeking, inter alia, to annul respondents' determination, dated June 1, 2017, which discontinued petitioner's probationary employment, and granting respondents' cross motion to dismiss the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The court did not apply an incorrect standard in determining the cross motion (see Matter of Swinton v Safir, 93 NY2d 758, 762-763 [1999]). A probationary employee may be terminated without a hearing for any reason or no reason at all, as long as the dismissal was not unlawful or in bad faith (see e.g. Matter of Duncan v Kelly, 9 NY3d 1024 [2008]). Here, petitioner alleged no facts to show that his termination was for an improper reason and, absent such allegations, his characterization of his termination as retaliation and having been made in bad faith is speculative (see e.g. Matter of Brown v Board of Educ. of the City Sch. Dist. of the City of N.Y., 156 AD3d 451, 452 [1st Dept 2017]). In fact, the record shows that petitioner's employment was terminated based on two incidents, which petitioner did not dispute, and an "Unsatisfactory" rating.
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2019
CLERK